 


114 HR 2463 IH: DROP Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2463 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Bera (for himself and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Attorney General to provide grants for drug disposal sites. 
 
 
1.Short titleThis Act may be cited as the Dispose Responsibly of your Pills Act of 2015 or DROP Act of 2015.  2.Grants for drug disposal sites (a)Program authorizedThe Attorney General, in coordination with the Administrator of the Drug Enforcement Administration, the Secretary of Health and Human Services, and the Director of the Office of National Drug Control Policy, may make grants to eligible entities to expand or make available disposal sites for unwanted prescription medications. 
(b)Application 
(1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Attorney General— (A)that meets the criteria under paragraph (2); and 
(B)at such time, in such manner, and accompanied by such information as the Attorney General may require. (2)CriteriaAn eligible entity, in submitting an application under paragraph (1), shall— 
(A)describe the evidence-based methodology and outcome measurements that will be used to evaluate the program funded with a grant under this section, and specifically explain how such measurements will provide valid measures of the impact of the program; (B)describe how the program could be broadly replicated if demonstrated to be effective; and 
(C)identify the governmental and community agencies that will coordinate the program. (c)Use of fundsAn eligible entity shall use a grant received under this section for— 
(1)expenses of a prescription drug disposal site, including materials and resources; (2)implementing disposal procedures and processes; 
(3)implementing community education strategies, including community education materials and resources; (4)replicating a prescription drug take back initiative throughout multiple jurisdictions; and 
(5)training of law enforcement officers and other community participants. (d)Grant amounts and duration (1)Maximum amountThe Attorney General may not award a grant under this section in an amount that exceeds $250,000. 
(2)DurationThe Attorney General shall award grants under this section for a period not to exceed 2 years. (e)Technical assistance grantThe Attorney General shall make a grant to provide technical assistance and training for an eligible entity receiving a grant under this section. 
(f)Evaluation 
(1)In generalThe Attorney General shall make a grant for evaluation of the performance of each eligible entity receiving a grant under this section. (2)ReportsEach fiscal year, the recipient of a grant under this subsection shall submit to the Attorney General a report that evaluates— 
(A)the effectiveness of the prescription drug take back program of each eligible entity receiving a grant under this section; and (B)the effect of disposal efforts on drug circulation. 
(3)Public AvailabilityThe Attorney General shall make the reports submitted under paragraph (2) publicly available on the public Internet website of the Attorney General.  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000 for each of fiscal years 2016 through 2020. 
(h)Definition of eligible entityIn this section, the term eligible entity means— (1)a State, local, or tribal law enforcement agency; 
(2)a manufacturer, distributor, or reverse distributor of prescription medications; (3)a retail pharmacy; 
(4)a registered narcotic treatment program; (5)a hospital or clinic with an on-site pharmacy; 
(6)an eligible long-term care facility; or (7)any other entity authorized by the Drug Enforcement Administration to dispose of prescription medications. 
 
